The opinion of the court was delivered by
Royce, J
The respondent was indicted and tried for committing a rape upon one Lillian Gray. The said Lillian Gray was *86improved as a witness by the state, and in her testimony gave a particular history of the transaction, and charged the respondent directly with the commission of the crime, and gave the time, place, and circumstances of its commission. The state called Mrs. Ladd as a witness, and she was permitted to testify against the respondent’s objection that Lillian, in response to her inquiries about two months after the alleged commission of the crime, complained to her of the respondant’s usage of her as above testified to; by which we understand that Mrs.- Ladd testified that Lillian told her the same story that she had testified to in court. Two objections have been urged against the admissibility of Mrs. Ladd’s evidence : the first is, that the complaint was not made to her within such a period of time as"to make it admissible. Evidence of this character is only admissible as confirmatory of the evidence given by the party upon whom the rape is alleged to have been committed. It was ruled by Holuoyd, J., in Clarke’s case, 2 Stark. 241, that in a prosecution for rape, the fact of a woman’s having made a complaint soon after the assault took place, is evidence. This rule has been embodied into ail the text books upon evidence ; but it has never been understood that mere lapse of time could be made the test upon which the admissibility of such evidence depended. The time that intervenes between the commission of the crime and the making of the complaint, is a subject for the jury to consider in passing upon the question of the weight that should be given to the evidence; so that this objection was not well taken. The second objection was to permitting Mrs. Ladd to testify to the particulars of the complaint. It was held in Clarke’s case, above cited, that the particulars of the complaint could not be given in evidence. The rule is, that it is competent to prove that the person upon whom a rape is alleged to have been committed, made a complaint, and that an individual, without naming him, was charged with its commission. In Regina v. Osborne, 1 C. & M 622, (41 E. C. L. 338), after the witness had testified that the prosecutrix made complaint, and charged a particular person witlrthe commission of the rape, it was proposed to ask her whose name was mentioned by the prosecutrix, and the *87court held that it was not permissible. See also Regina v. Megson et al. 9 C. & P. 418, and Regina v. Guttridges et als. Ib. 471.
This objection we think was well taken. The exception taken to the charge of the court, has to be considered with reference to the facts developed by the evidence, and, as applicable to this case, we think it was unexceptionable. There is no rule upon the subject, of unhersal application; and in the adoption of a rule for this case, the court might well take into consideration the age and physical strength of the girl upon whom the rape was alledged to have been committed, and the relation she sustained to the respondent, and all the other circumstances disclosed by the evidence.
Judgment reversed, and cause remanded.